Case 1:19-cr-00117-RM Document 54 Filed 07/06/20 USDC Colorado Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Criminal Action No.: 19-cr-00117-RM

UNITED STATES OF AMERICA,

       Plaintiff,

v.

DEWAYNE SCOTT,

       Defendant.


               GOVERNMENT’S MOTION TO RESTRICT DOCUMENT


       The United States of America, by and through Assistant United States Attorney,

Jason St. Julien, respectfully moves to restrict documents and attachments, any order

revealing the contents of that document, and the brief filed in support of this motion, for

the reasons stated in the brief filed in support of this motion. The United States

requests a “Level 2” Restriction which would make the document, any order reveling the

contents of that document and the brief filed in support of this motion, “viewable by

Selected Parties & Court” only.

       Dated: July 6, 2020.



                                                 Respectfully submitted,

                                                 JASON R. DUNN
                                                 United States Attorney


                                          By:    /s/ Jason St. Julien
                                                 JASON ST. JULIEN
                                                 Assistant United States Attorney
                                             1
Case 1:19-cr-00117-RM Document 54 Filed 07/06/20 USDC Colorado Page 2 of 3



                                        1801 California St., Suite 1600
                                        Denver, Colorado 80202
                                        Phone: (303) 454-0100
                                        Fax: (303) 454-0403
                                        E-mail: Jason.St.Julien@usdoj.gov
                                        Attorney for the United States




                                    2
Case 1:19-cr-00117-RM Document 54 Filed 07/06/20 USDC Colorado Page 3 of 3



                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 6th day of July 2020, I electronically filed the
foregoing GOVERNMENT’S MOTION TO RESTRICT DOCUMENT with the Clerk of the
Court using CM/ECF, which will send notification of such filing to the following
individuals:

      Clifford J. Barnard
      Email: cliffbarnard@earthlink.net


                                              /s/ Jason St. Julien
                                              JASON ST. JULIEN
                                              Assistant United States Attorney
                                              1801 California St., Suite 1600
                                              Denver, Colorado 80202
                                              Phone: (303) 454-0100
                                              Fax: (303) 454-0403
                                              E-mail: Jason.St.Julien@usdoj.gov
                                              Attorney for the United States




                                          3
